John Morrison                            J. Richard Cohen*
Robert Farris-Olsen                      David C. Dinielli*
MORRISON, SHERWOOD,                      Jim Knoepp*
WILSON, & DEOLA, PLLP                    Elizabeth Littrell*
401 N. Last Chance Gulch St.             SOUTHERN POVERTY LAW CENTER
Helena, MT 59601                         400 Washington Avenue
ph. (406) 442-3261                       Montgomery, AL 36104
fax (406) 443-7294                       ph. (334) 956-8200
john@mswdlaw.com                         fax (334) 956-8481
rfolsen@mswdlaw.com                      richard.cohen@splcenter.org
Attorneys for Plaintiff Tanya Gersh      david.dinielli@splcenter.org
                                         jim.knoepp@splcenter.org
                                         beth.littrell@splcenter.org
                                         Attorneys for Plaintiff Tanya Gersh
                                         *Admitted Pro Hac Vice


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               PLAINTIFF’S UNOPPOSED
                                         MOTION TO ENTER PROTECTIVE
ANDREW ANGLIN, publisher of              ORDER GOVERNING
the Daily Stormer,                       “CONFIDENTIAL” AND “HIGHLY
                                         CONFIDENTIAL” INFORMATION
       Defendant.


      Plaintiff, TANYA GERSH, hereby moves this Court, pursuant to Fed. R.

Civ. P. 26(c), for entry of the attached Protective Order governing “Confidential”

and “Highly Confidential” information based on prior briefing. (Dkt. Nos. 132,

133, 136, 141). Defendant, through counsel, represented that he withdrew all


                                                                               Page 1
objections to Plaintiff’s proposed Stipulated Protective Order, (Dkt. No. 136-3),

following the Parties’ negotiations on March 14 and 15, 2019

      Pursuant to this Court’s direction, (Dkt. No. 157, at 33:2-34:9), Plaintiff

added two provisions to specifically address Ninth Circuit law regarding protective

orders and circulated the revised versions to Defendant and Intervenor by email on

March 21 and 22, 2019. Intervenor and Defendant responded that they do not

object to the filing of this motion.


      DATED March 22, 2019.

                                       /s/ Elizabeth Littrell
                                       On behalf of all attorneys for Plaintiff




                                                                                  Page 2
                          CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov
      Attorney for Intervenor State of Montana




                                                                             Page 3
      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana

on this 22nd day of March, 2019.
                                   /s/Elizabeth Littrell
                                   Attorney for Plaintiff Tanya Gersh
                                   on behalf of all Attorneys for Plaintiff




                                                                              Page 4
